Citation Nr: 0510515	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02 15-254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder dislocation. 

2.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, wherein the RO continued a 10 percent 
evaluation assigned to the service-connected left knee 
disability.  By that same rating action, the RO denied 
service connection for residuals of a left shoulder 
dislocation. 

In March 2005, the veteran testified at a videoconference 
hearing conducted at the RO in Des Moines, Iowa before the 
undersigned Veterans Law Judge concerning the issues on 
appeal.  A copy of the hearing transcript has been associated 
with the claims file.

With regards to the claim for service connection for 
residuals of a right shoulder dislocation, the Board notes 
that the RO initially denied the claim by a July 2000 rating 
action.  The veteran was informed of the RO's decision that 
same month.  He did not initiate an appeal.  However, when 
the RO considered the claim for service connection for 
residuals of a right shoulder dislocation in May 2001, they 
addressed this issue as if the July 2000 denial had not 
happened.  The RO noted that its jurisdiction for 
adjudicating this claim was derived from the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
Consequently, it appears that the claims of entitlement to 
service connection for residuals of a right shoulder 
dislocation was re-adjudicated under section 7(b) of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 (2000).  
Thus, the July 2000 RO denial of this issue is a nullity.  
VAOPGCPREC 03-2001.

In addition, the Board notes that in a statement to the RO, 
dated in May 2002, the veteran requested that a Decision 
Review Officer (DRO) review his case.  However, the veteran 
did not received DRO review of his case until after the 
issuance of a statement of the case in August 2002.  Thus, 
the veteran's appeal period was effectively extended and the 
Board considers his substantive appeal as timely filed with 
respect to both issues listed on the front page of this 
decision. 

Besides the issues on the front page of this decision, the 
issue of entitlement to service connection for irritable 
bowel syndrome was developed for appellate review following 
the July 2000 rating decision.  By rating action of January 
2004, the RO granted service connection for irritable bowel 
syndrome.  Accordingly, this issue is no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

(The issue of entitlement to an increased evaluation for left 
knee disability will be addressed in the remand that follows 
the decision below.)


FINDING OF FACT

The veteran's does not have residuals of a right shoulder 
dislocation that are attributable to his period of military 
service. 


CONCLUSION OF LAW

Any residuals of a right shoulder dislocation are not the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I..  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. § 1110  Hence, in 
the absence of proof of a present disability, service 
connection may not be awarded.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The United States Court of 
Appeals for Veterans Claims has held that, under the law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred or aggravated during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

II.  Factual Background

The evidence of record includes service medical records, VA 
and private treatment and examination reports, and hearing 
testimony before a Decision Review Officer and the 
undersigned Veterans Law Judge.  The veteran contends, in 
both written statements and in hearing testimony, that he 
dislocated his right shoulder during service in Germany in 
1995.  Since that time, he maintains that he has had 
continuous pain and is unable to lift heavy objects over his 
head.  He maintains that he has not had any further 
dislocations of the right shoulder, but that he occasionally 
has popping inside the joint.  

Service medical records reflect that in January 1995, the 
veteran dislocated his right humerus and underwent a closed 
reduction in Germany.  Subsequent treatment reports reflect 
that the veteran underwent physical therapy and was placed on 
a limited profile because of his right shoulder dislocation.  
A June 1995 discharge examination report reflects that the 
veteran's upper extremities were found to have been 
"normal."  On A June 1995 Report of Medical History, the 
veteran indicated that he had had a painful or "trick" 
shoulder or elbow.  In the notes section of the repot, the 
examiner noted that the veteran had multiple joint complaints 
related to minor trauma.  

Post-service VA and private treatment reports, dated from 
April 2000 to June 2004, are of record.  An April 2000 VA 
orthopedic examination report reflects that the veteran gave 
a history of having dislocated his right shoulder in Germany 
in 1995 and having re-injured it one year previously.  He 
reported that he did not have a diagnosis with respect to his 
right shoulder and that he had not sought any treatment, 
either private or VA, since his discharge in 1995.  The 
veteran indicated that he had not had any problems with 
peripheral nerve dysfunction in either upper extremity.  It 
was noted that the veteran was right handed, and that he had 
a 6/5 grip, bilaterally.  After a physical evaluation of the 
right shoulder, the examiner entered an impression of status-
post dislocation of the right shoulder in a fall injury in 
1995.  

When seen in the VA outpatient clinic in February 2001, the 
veteran gave a history of right shoulder pain.  

In August 2001, the RO received a statement from J.A.S., Jr., 
wherein he related that the veteran had dislocated his 
"shoulder" after he climbed from the rear of a military 
vehicle, got his foot tangled in a safety strap, and fell. 

When examined by VA in November 2002, the examiner indicated 
that he had reviewed the veteran's claims file.  The veteran 
reported a history with respect to his right shoulder, which 
is consistent with that previously reported in this decision.  
After an examination of the right shoulder, the examiner 
concluded that the veteran had right shoulder pain, which was 
more likely due to subacromial bursitis.  The examiner noted 
that the veteran had point tenderness along the acromion on 
the posterolateral and anterior aspects.  The examiner noted 
that while there was no evidence of degenerative changes of 
the right shoulder per X-rays conducted several months 
previously, that such changes, if demonstrated, would be most 
likely due to chronic subluxation or recurrent dislocation 
and would not be manifested by joint line or area tenderness 
to the degree complained of by the veteran.  The examiner 
further related that if the veteran had recurrence of 
dislocation, laxity, or decreased range of motion due to 
repetitive subluxation in the future, that they all could 
certainly be due, "as likely as not," to his previous 
dislocation.  In summary, the examiner concluded that the 
veteran's right shoulder pain was most likely due to 
subacromial bursitis which was not related to his previous 
right shoulder dislocation. 

VA outpatient reports, dated from November 2002 to December 
2003, reflect that the veteran continued to complain of right 
shoulder pain that had progressively increased and was 
exacerbated by driving manual vehicles and activities which 
were above shoulder level.  These reports also reflect that 
the veteran had full range of motion of the right shoulder 
with no evidence of  tenderness or deformity.  X-rays and a 
magnetic resonance imaging scan of the right shoulder, 
performed in December and January 2003, respectively, 
revealed mild supraspinatus tendinopathy with no evidence of 
rotator cuff tear.  When seen in the VA clinic in February 
2004, the veteran had full range of motion of the right 
shoulder.  

A June 2004 private treatment report reflects that the 
veteran complained of right shoulder pain.  It was noted that 
he experienced limited endurance and strength of the right 
shoulder in the abducted position; he was unable to attain 
that position.  He was restricted in performing elevated work 
of the right upper extremity.  

III.  Analysis

The Board finds that service connection for residuals of a 
right shoulder dislocation is not warranted.  In reaching 
this conclusion, the Board notes that a VA examiner has 
concluded in November 2002 that the veteran's current right 
shoulder pain was most likely due to subacromial bursitis 
which was not related to his previous right shoulder 
dislocation.  While that same VA examiner also opined that 
any recurrent right shoulder dislocation or laxity in the 
shoulder could certainly be due to his previous dislocation, 
there is no clinical evidence of either in subsequent VA or 
private treatment reports.  Indeed, these reports reflect 
that the veteran had full range of motion of the right 
shoulder with no evidence of tenderness or deformity.  
Indeed, during a December 2003 hearing at the RO, the veteran 
conceded that he had not experienced any further dislocations 
of the right shoulder.  In light of the absence of other 
evidence of record to contradict such medical opinion, the 
Board give significant evidentiary weight to the VA 
examiner's conclusion and finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for residuals of a right shoulder dislocation.  

The Board notes that the veteran has alleged that he 
currently has residuals of the in-service right shoulder 
dislocation.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, a medical professional has stated 
that the veteran's current right shoulder pain was most 
likely due to subacromial bursitis which is not related to 
his previous right shoulder dislocation.  Accordingly, his 
claim for service connection is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  



IV.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA, among other things, 
modified VA's duties to notify and assist claimants by 
amending 38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letters, dated in March 2001 and 
July 2003, an August 2002 statement of the case and a January 
2004 supplemental statement of the case of the evidence 
needed to substantiate the claim of entitlement to service 
connection for residuals of a right shoulder dislocation, and 
the obligations of VA and the veteran with respect to 
producing that evidence.  In particular, the March 2001 and 
July 2003 letters informed the veteran that to substantiate 
the claim for service connection the evidence must show a 
current disability that was related to disease or injury 
incurred in or aggravated by military service, or disability 
that has existed continuously from the date of discharge 
until the present.  The letter advised the veteran that VA 
must make reasonable efforts to assist him in getting 
evidence, including medical records, employment records, or 
records from other Federal agencies.  Thus, the RO has 
satisfied the requirement to notify the claimant of which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, would be 
obtained by VA on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The message of the 
letters sent to the veteran was also that he should submit 
any pertinent information or evidence in his possession.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  (Although the July 2003 letter was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or the appellant's 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Taken together, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional evidence helpful to the veteran.  
This is especially so given that VA has had the veteran 
examined in November 2002 for the specific purpose of 
determining whether he has any residuals of the in-service 
right shoulder dislocation that can be related to service.  


ORDER

Service connection for residuals of a right shoulder 
dislocation is denied. 




REMAND

The Board notes that in December 2003, the veteran underwent 
arthroscopy of the left knee.  A VA progress note associated 
with the surgery reflects that both compartments of the 
patellofemoral joint and the posterior recess were examined 
and there was no evidence of any pathological process.  
Thereafter, in April 2004, the VA examined the veteran with 
respect to his service-connected left knee.  A review of that 
examination report reflects that a physical evaluation of the 
left knee was essentially negative with the exception of 
flexion limited to 128 degrees, 2+ crepitus, and marked 
tenderness.  A neurological examination was negative.  The 
examiner determined that the veteran had chronic left knee 
pain with findings suggestive of peripatellar chondromalacia, 
which were not supported by a recent arthroscopic examination 
with moderate functional limitation (primarily due to pain).  
It was the conclusion of the examiner that the veteran's left 
knee pain was a diagnostic enigma in view of the recent 
arthroscopic examination, which was completely normal, and 
the minimal findings upon physical evaluation.  The examiner 
felt that the veteran's primary limitation was his pain. 

However, since that examination, the veteran has maintained 
that his left knee disability has increased in severity.  In 
this regard, during his March 2005 videoconference hearing 
before the undersigned Veterans Law Judge, he testified that 
his left knee disability was more severely disabling than the 
current 10 percent evaluation reflects as a result of 
pulsating morning pain, giving way and popping of the left 
knee.  (No subluxation or instability was noted on the April 
2004 examination.)  The veteran also maintained that no range 
of motion was performed upon recent evaluation by VA in April 
2004 (April 2004 VA examination report reflects that the 
veteran had flexion of the right knee to 128 degrees) 
(Transcript (T) at pages (pg.) 4 &5).  In support of his 
assertions, a June 2004 private treatment report reflects 
that the veteran had decreased strength and endurance of the 
left lower extremity and increased left lower extremity 
antalgic ambulation.  Accordingly, upon remand to the RO, the 
veteran must be afforded another medical examination.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (fulfillment of the 
statutory duty to assist includes the conduct of thorough and 
contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).  

In addition, the RO has evaluated the service-connected left 
knee disability in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  Such a rating contemplates 
subluxation or lateral instability.  Nevertheless, the Board 
notes that the statement of the case issued in January 2004 
also referred to the rating criteria used to evaluate 
arthritis, suggesting that the RO has considered these 
additional criteria in rating the veteran's left knee.  In 
cases where there is arthritis or disability rated as 
analogous to arthritis, consideration must be given to 
limitation of motion, 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2004), and in turn to any functional losses caused by the 
disability, such as weakness, incoordination, and pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consequently, the 
examination on remand should include findings necessary to 
apply the precepts of 38 C.F.R. §§ 4.40, 4.45 (2004).  Id.  

In addition, it should also be pointed out that VA General 
Counsel has recently indicated that separate ratings may be 
assigned for limitation of flexion and limitation of 
extension of the knee.  VAOPGCPREC 9-2004 (September 17, 
2004).  This represents a change to a general practice by VA 
to assign a single rating based on the single disability 
caused by limitation of motion of a joint.  Consequently, 
medical findings regarding the extent of motion in each 
direction are required.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected left knee 
disability since February 2000.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured, and associate them with the 
claims folder.  

2.  Thereafter, the appellant should be 
scheduled for a VA orthopedic examination 
to determine the current severity of the 
service-connected left knee disability.  
The claims folder, along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner for review.  
With respect to the veteran's left knee, 
the examiner should describe any 
recurrent subluxation or lateral 
instability in terms of "slight," 
"moderate," or "severe" disability.  The 
examiner should record the range of 
motion observed on clinical evaluation, 
in terms of degrees of both flexion and 
extension.  If there is clinical evidence 
of pain on motion, the examiner should 
indicate the degree of motion at which 
such pain begins.  

Then, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, based 
upon his or her best medical judgment, as 
to the extent to which the left knee 
exhibits weakened movement, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc., and 
should equate these problems to 
additional loss in range of motion of the 
left knee (beyond that which is 
demonstrated clinically).  This should be 
done in terms of loss of flexion and loss 
of extension for the left knee.  
VAOPGCPREC 9-2004.  The rationale for all 
opinions should be explained in detail.  

3.  Then, the RO should review the file 
and ensure that the VA examination report 
addresses all questions asked.  If it 
does not, it must be returned to the 
examiner for corrective action.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the increased rating 
issue remaining on appeal.  Particular 
consideration should be given by the RO 
to the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.71, 4.71a, 4.73 (2004), the 
precepts of DeLuca, supra, and to whether 
separate evaluations are warranted for 
instability/laxity and limitation of 
flexion and extension.  VAOPGCPREC 23-97 
(July 1, 1997), as well as VAOPGCPREC 9-
2004.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  The RO should 
also advise the veteran and his 
representative of the provisions of 
38 C.F.R. § 3.655 (2004).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


